Citation Nr: 1046773	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to August 
1952, with additional service in the North Dakota National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the benefits being sought on appeal.  In 
July 2008, the Veteran testified before the Board at a hearing 
held via videoconference from the RO.  In May 2009 and in June 
2010, this matter was remanded by the Board for further 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to acoustic 
trauma sustained in service.

2.  The Veteran's bilateral tinnitus is as least as likely as not 
secondary to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1132 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).

2.  Bilateral tinnitus was caused or aggravate by his bilateral 
hearing loss.  38 U.S.C.A. §§ 1110, 1111, 1112, 1132 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss and tinnitus, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that his current hearing loss and tinnitus 
are related to acoustic trauma he sustained in service.  
Specifically, he contends that as part of his duties he worked as 
a machine gun instructor for two years without hearing protection 
and that the constant noise of the firing guns caused his current 
hearing loss and tinnitus.  

Service medical records show that on December 1948 National Guard 
enlistment examination, whisper voice testing was 15/15, 
bilaterally.  On January 1951 active duty entrance examination, 
the Veteran displayed 12/15 in the right ear and 13/15 in the 
left ear on whisper voice testing.  On August 1952 separation 
examination, whisper voice testing was 15/15, bilaterally.   

Although the Veteran states that he experienced hearing loss and 
tinnitus while in service, his service records do not note any 
bilateral hearing loss that would meet the criteria for 
qualification as a disability for VA purposes.  However, the 
Veteran's described military duties and proximity to infantry 
fire are credible.  The Board finds that he was most likely 
exposed to acoustic trauma in service  Therefore his exposure to 
noise in service is consistent with his circumstances in service.  
However, even if the Veteran was exposed to acoustic trauma in 
service, a nexus between a current disability and the in-service 
exposure to acoustic trauma must be shown.

The first post-service treatment record showing hearing loss is 
dated in July 2004.  The Veteran reported that he had purchased 
hearing aids in the past.  He stated that he had a history of 
military and occupational noise exposure.  He was diagnosed with 
normal to profound sensorineural hearing loss.  He was prescribed 
a new set of hearing aids.  

In September 2006, the Veteran's wife submitted a statement that 
even when she had first begun to date the Veteran in 1953, she 
noticed that he could not hear what she was saying to him, and 
that while they raised their children she noticed that he could 
not hear his daughters when they talked low or at a high pitch.

At his July 2008 hearing before the Board, the Veteran stated 
that he had experienced hearing loss and tinnitus while in 
service, but that he had not realized the symptoms until he left 
service.  He stated that prior to service, he did not have any 
symptoms of hearing loss or tinnitus.

On September 2009 VA examination, the Veteran reported military 
noise exposure in the form of Howitzers, hand grenades, rocket 
launchers, rifles, mortar launchers, and courses that included 
igniting dynamite and live machine gun fire.  At a training 
exercise in 1951, he was within three feet of a dynamite 
explosion that had been deafening and left him hard of hearing 
for a number of days.  Post-service occupational noise exposure 
included working as a delivery truck driver until 1970, in a 
steel plant, and as a carpenter.  He reported that while he 
worked for the steel company he had failed a number of hearing 
tests.  He denied any significant noise exposure in any of those 
employment positions.  His recreational noise exposure was only 
using the lawn mower.  There was no history of hearing loss in 
his family.  Audiometric testing revealed hearing loss that was 
compensable for VA purposes.  38 C.F.R. § 3.385 (2010).  With 
regard to whether the Veteran's hearing loss and tinnitus were 
related to his service, the examiner could not make that 
conclusion without resort to mere speculation.  The examiner 
explained that although the severity of the Veteran's hearing 
loss suggested that the etiology was more than just age-related, 
because the Veteran's separation examination demonstrated only 
whisper voice testing results, an unreliable source of testing, 
and in the absence of the reported occupational hearing tests, 
there was not enough evidence to ascertain the other etiologies 
of the Veteran's hearing loss.  The examiner concluded that 
Veteran's tinnitus was at least as likely as not related to his 
hearing loss because tinnitus was a common symptom associated 
with auditory dysfunction. 

On August 2010 VA audiological examination, the Veteran provided 
the audiologist with a letter that he had written to his mother 
in November 1951 stating that he had been on the machine gun 
range for four days.  He recalled an instance in service when a 
soldier threw a firecracker near him and the explosion deafened 
him for days.  The Veteran reported that he had started using 
hearing aids in 1983.  He described his tinnitus as constant.  
After conducting audiometric testing and reviewing the Veteran's 
claims file, including the service medical records, the examiner 
determined that the Veteran's bilateral hearing loss and tinnitus 
were as least as likely as not related to his service.  In so 
determining, the examiner explained that the Veteran's current 
bilateral high frequency hearing loss was greater than that which 
would be expected of the aging process and therefore his hearing 
loss must also be related to an additional factor.  In light of 
the fact that the Veteran did not report any significant post-
service recreational or occupational noise exposure, and when 
taking into consideration his reported high exposure to noise 
while in service, and because current medical principals deemed 
reports of whisper voice testing to not be a reliable method of 
determining hearing loss, it was reasonable to speculate that the 
Veteran's hearing loss was also due to his noise exposure in 
service.  The examiner also found that the Veteran subjective 
tinnitus was at least as likely as not due to his hearing loss.  

In October 2010, the Veteran submitted a private medical opinion 
relating his hearing loss and tinnitus to his service.  The 
Veteran reported to the examiner his military history of acoustic 
trauma and the examiner conducted sensorineural hearing 
examination.  In determining that the Veteran's hearing loss was 
related to his service, the examiner found it to be highly 
significant that the Veteran's several siblings did not have 
hearing loss which indicated that his hearing loss was not just 
age-related, but must instead be due to the reported in-service 
acoustic trauma.

The Veteran has provided credible testimony regarding exposure to 
acoustic trauma in service.  He has additionally provided 
competent testimony with respect to having first noticed 
diminished hearing ability upon separation from service.  On 
August 2010 VA examination, the examiner found it to be as likely 
as not that the Veteran's hearing loss and tinnitus were related 
to his service.  The examiner agreed with the September 2009 VA 
examiner in determining that the Veteran's hearing loss was too 
severe to simply be age-related.  Accordingly, after thoroughly 
reviewing the claims file, including the Veteran's reported post-
service occupations and noise exposure, the examiner found it to 
be reasonable to conclude that his in-service noise exposure had 
contributed to his current hearing loss.  That opinion also 
comports with the October 2010 private opinion that the Veteran's 
hearing loss was more than simply age-related, and that in light 
of his military noise exposure, his hearing loss was most likely 
related to his service.  With regard to his bilateral tinnitus, 
both the September 2009 and August 2010 VA examiners found that 
his tinnitus was related to his bilateral hearing loss.

Resolving all reasonable doubt in favor of the Veteran, and 
absent evidence to the contrary, the Board concludes that the 
Veteran incurred bilateral hearing loss a result of noise 
exposure during his active duty.  The evidence also demonstrates 
that his bilateral tinnitus is the result of his bilateral 
hearing loss.  Accordingly, service connection for bilateral 
hearing loss and tinnitus is warranted.  Ashley v. Brown, 6 Vet. 
App. 52 (1993); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


